Citation Nr: 0126374	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for low back and left 
leg disabilities.

2.  Entitlement to service connection for residuals of right 
hip injury.

3.  Entitlement to service connection for a disability 
manifested by a chest cough.

4.  Entitlement to service connection for residuals of a left 
hand injury.

5.  Entitlement to service connection for flat feet or other 
disability of the feet.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 RO rating decision.  The RO 
found that new and material evidence had not been submitted 
to reopen claims for service connection for low back and left 
leg disabilities.  The RO also denied service connection for 
residuals of a right hip injury, a disability manifested by a 
chest cough, residuals of a hand injury (the veteran has 
since clarified that this refers to the left hand), flat 
feet, and other variously described foot disorders (the 
veteran has since clarified that this refers to disorders of 
both feet in addition to flat feet).  The veteran testified 
at a Board videoconference hearing held in August 2001.  

During the Board hearing, the veteran raised a claim for 
service connection for diabetes mellitus.  The Board notes 
that such issue has not been adjudicated by the RO and is not 
on appeal.  This matter is therefore referred to the RO for 
appropriate action.  


REMAND

With regard to the issue of whether new and material evidence 
has been submitted to reopen claims for service connection 
for low back and left leg disabilities, it is noted that such 
claims were previously denied in an April 1992 Board 
decision.  As to the issue of service connection for flat 
feet, the RO, in its September 1999 decision, stated that 
service connection was being denied since the condition was a 
congenital or developmental defect.  See 38 C.F.R. 
§ 3.303(c).  However, the Board notes that acquired (rather 
than congenital) types of flat feet which are related to 
service may be service connected.  See 38 C.F.R. § 4.57.  In 
its September 1999 decision, the RO denied service connection 
for other conditions of the feet, residuals of right hip 
injury, a disability manifested by a chest cough, and 
residuals of a left hand injury, for the stated reason that 
the claims were "not well grounded."  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the law has since been 
amended to eliminate the concept of a well grounded claim.  
See 38 U.S.C.A. § 5107(a) (West Supp. 2001), as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Portions of the VCAA, as well as a recently enacted companion 
VA regulation, also redefine the obligations of the VA with 
respect to notifying a claimant as to evidence necessary to 
substantiate a claim, and with respect to the duty to assist 
the claimant in developing evidence to substantiate the 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Given the current state of the record, and the new notice and 
duty to assist requirements of the law, further development 
is indicated as to the issues on appeal.

During the recent Board hearing, the veteran indicated that 
he has been in receipt of disability benefits from the Social 
Security Administration (SSA) since January 2001.  In 
addition, he indicated treatment on occasion for his claimed 
disorders at the VA Medical Center (VAMC) in Birmingham, 
Alabama, as well as at the VA Satellite Clinics at Gadsden 
and Jackson.  As the SSA and VA records may contain 
information relevant to the claims on appeal, they should be 
obtained.  The veteran has also vaguely referred to other 
treatment since service, and he should be given an 
opportunity to identify additional treatment records for all 
claimed disabilities.  The file also suggests that one or 
more of the claimed disabilities may have been the subject of 
a worker's compensation claim (see 1999 reply, by Anniston 
Family Practice, to the RO's request for medical records); 
thus any worker's compensation records should be obtained.

Depending on the contents of the evidence developed, the RO 
should also consider whether VA examinations are warranted as 
to the original claims for service connection (such does not 
apply to the issue involving application to reopen claims 
with new and material evidence).  See new 38 C.F.R. 
§ 3.159(c)(4).

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits, as well 
as copies of related SSA decisions.

2.  The RO should have the veteran 
identify (names, locations, dates) all VA 
and non-VA medical providers who have 
ever treated him for any of the claimed 
disabilities now on appeal.  After 
obtaining any necessary release forms, 
the RO should attempt to obtain copies of 
the related medical records which are not 
already on file.  This includes, but is 
not limited to, VA medical records from 
the VAMC in Birmingham, as well as the VA 
Satellite Clinics in Jackson and Gadsden.

3.  The RO should also have the veteran 
clearly identify all worker's 
compensation claims involving any of the 
disabilities involved in his VA claims.  
After obtaining any necessary release 
forms, the RO should obtain copies of the 
related worker's compensation records.

4.  Considering the contents of the 
evidence developed, the RO should 
determine whether VA examinations are 
warranted, under the criteria set forth 
in new 38 C.F.R. § 3.159(c)(4), with 
respect to the original claims for 
service connection for residuals of right 
hip injury, a disability manifested by a 
chest cough, residuals of a left hand 
injury, flat feet, and other disability 
of the feet.  Any indicated VA 
examinations should be performed.

5.  Thereafter, the RO should review the 
application to reopen the claims for 
service connection for low back and left 
leg disabilities, and the RO should 
review the claims for service connection 
for residuals of right hip injury, a 
disability manifested by a chest cough, 
residuals of a left hand injury, flat 
feet, and other disability of the feet.  
If the benefits sought on appeal are 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


